12/05/2022


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 21-0615

                                           DA 21-0615
                                        _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.
                                                                           ORDER

 RICKY JOE BRENDT,

              Defendant and Appellant.

                                        _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure.           After reviewing the Appellant’s opening brief filed
electronically on December 5, 2022, this Court has determined that the brief does not comply
with the below-referenced Rule and must be resubmitted.
       Rule 11(6)(b) requires that the front cover of an appellant’s opening brief include the
“names, mailing addresses, telephone, fax numbers, and email addresses (if any) of respective
counsel for the parties, identifying the party counsel represents.” The front cover of the
appellant’s opening brief does not list the name or contact information for the Appellant’s
attorney.
       IT IS THEREFORE ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing the
revisions necessary to comply with the specified Rule and that the Appellant shall serve copies
of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than those
specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained in
M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to counsel for the Appellant
and to all counsel of record.                                                     Electronically signed by:
                                                                                         Beth Baker
                                                                             Justice, Montana Supreme Court
                                                                                     December 5 2022